DETAILED ACTION
1.	Claims 1-18 and 20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed 10/2/2018 and 10/9/2019 are considered. 

Specification
4.	The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.

Claim Objections
5.	Claims 1, 16, and 20 are objected to because of the following informalities: 
In regard to claim 1, it appears as though “characterized by:” in line 2 should be deleted.
In regard to claim 16, there is an extra period (“.”) at the end of the claim.
In regard to claim 20, in line 1, “n apparatus” should read “An apparatus”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “indicating to the user modifiable parts of the document” and “receiving from the user modification data and saving the modification data to the modifiable parts of the document”. While the specification discloses this subject matter, the specification lacks any disclosure that defines or suggests what is considered modifiable parts, how modifiable parts are indicated, and how modification data is received and saved with respect to the modifiable parts. Accordingly, one skilled in the art would not be enabled to make the invention because one would not know what the modifiable parts are, how to indicate them to the user, and how to receive/save modification data to the modifiable parts, as required by the claim. 
Claims 2-18 and 20 are rejected at least based on their dependency to claim 1.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 4, 5, 7-12, 14, 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US 7783614 B2).

In regard to claim 1, Jones discloses a method comprising: 
receiving (110) from a user a selection of a subject of a document (240) (Fig. 3 element 320, Column 9 lines 10-14, and Column 10 lines 7-11: user selects document type) ; 
characterised by: receiving (120) from the user a selection of document components (216) from a set of available document components (216) and automatically (Fig. 4 and Column 10 lines 35-46: select document elements): 
including (130) the selected document components (216) in the document (240) (Fig. 4 and Column 10 lines 35-46: selected document components are included); 
recognising (140) a set of tags in the selected document components (216); maintaining (150) a mapping of available tag types and database (226) fields; for each recognised tag acquiring from a database (226) dynamic data based on the subject, the tag and the mapping of the database fields and combining (160) at least a portion of the acquired dynamic data to the document at the tag (Fig. 4 and Column 10 lines 50-62: prepopulated pointers to data fields, queries, and procedures in database which are utilized to retrieve data from the database for use in the document); 
(Column 8 lines 17-21 and Column 9 lines 9-30: user can update data by modifying the data in each section of document).

	In regard to claim 4, Jones discloses wherein the database (226) is a business application database (Fig. 2 element 205 and Column 7 lines 16-26: database for a firm).

	In regard to claim 5, Jones discloses wherein the database (226) is an SQL database (Column 2 lines 34-35 and Column 6 lines 48-49: SQL).

	In regard to claim 7, Jones discloses wherein the method comprises: acquiring several dynamic data alternatives for one tag; allowing the user to select one or more of said dynamic data alternatives; and combining the one or more dynamic data alternatives to the document at the tag (Fig. 5 and Column 10 line 63-Column 11 line 25: list of data fields, queries and procedures to which elements may be mapped where the user selects one from the list to provide data to the element).

	In regard to claim 8, Jones discloses defining (212) general properties and attributes of the document (240);selecting (214) a document (240) template; and formatting (216) the document components according to the selected document template before or after including the document components in the document or during the including of document components in the document (Column 5 lines 12-24, Column 8 lines 43-66, and Column 10 lines 1-7: document created utilizing software applications including word processor which inherently includes general properties and attributes. A template is selected that provides the structural elements of the document).

	In regard to claim 9, Jones discloses wherein the method comprises: allowing the user to add to the document content selected by the user (Column 5 lines 12-24: user can add any data into the document that is allowable by the software application under which the document is created AND/OR Column 10 lines 35-49: user can add selected document elements).

	In regard to claim 10, Jones discloses wherein the method comprises: allowing the user to add to the document content selected by the user using an image or video taken by the user and/or audio signal recorded by the user (Column 5 lines 12-24: user can add any data into the document, including images, that is allowable by the software application under which the document is created). 

	In regard to claim 11, Jones discloses wherein the method comprises adding the content selected by the user to the document as one or more supplementary components (Column 5 lines 12-24: user can add any data into the document that is allowable by the software application under which the document is created).

	In regard to claim 12, Jones discloses wherein the method comprises adding the content selected by the user to the document as one or more document components (Column 10 lines 35-49: user can add selected document elements).

	In regard to claim 14, Jones discloses wherein the document comprises a unique identifier (Column 5 lines 4-43: unique identifier number to the document).

(Column 5 lines 4-43: unique identifier number to the document).

	In regard to claim 17, Jones discloses forming more than one documents based on the subject selection of the document on creating the document (Fig. 6 and Column 11 lines 37: the method of claim 6 can be repeated to create multiple documents with the same selected document type (e.g. Patent Disclosure)).

	In regard to claim 18, Jones discloses forming at least one of the more than one documents being formed to include a document component or components deviating from the other documents being formed (Fig. 6 and Column 11 lines 37: the method of claim 6 can be repeated to create multiple documents where each time the user can select/add elements (step 645) that may differ from a previously created document).

	In regard to claim 20, Jones discloses an apparatus (310) comprising a memory (314), a computer program (316) stored in the memory and a processor (312), wherein the processor (312) is adapted, when executing the computer program (316), to execute the method according to claim 1 (Fig. 1 and Column 3 lines 42-Column 4 lines 67).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 7783614 B2) and further in view of Hargarten et al. (US 2014/0181643 A1). 

In regard to claims 2 and 3, while Jones teaches automatically updating the document when the database changes, they fail to show the maintaining the document unchanged when the database changes and updating changes of the database into the document by a command from the user, as recited in the claims.  Hargarten teaches linking a data source to a document similar to that of Jones.  In addition, Hargarten further teaches  
providing an alternative to automatic updating by presenting an option to the user to have fields updated with current information from a data source (Paragraph 0045: in an alternate embodiment a user will be presented an option to have the fields updated). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Jones and Hargarten before him before the effective filing date of the claimed invention, to modify Jones to include the providing an alternative to automatic updating by presenting an option to the user to have fields updated with current information from a data source of Hargarten, in order to obtain maintaining the document unchanged when the database changes and updating changes of the database into the document by a command from the user.  It would have been advantageous for one to utilize such a combination as providing greater control to the user and avoiding undesirable situations that may arise .  

9.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 7783614 B2) and further in view of Plone (Database packing, https://web.archive.org/web/20151018035403/https://docs.plone.org/4/en/manage/deploying/packing.html, 10/18/2015).

In regard to claim 6, while Jones teaches the database, they fail to show the wherein the database is packed to reduce the storing space, as recited in the claims.  Plone teaches a database similar to that of Jones.  In addition, Plone further teaches 
packing the database to reduce storing space (Pg. 1 second paragraph: “Packing the database reclaims the space previously consumed by deleted objects. You must periodically pack your database, or it will eventually consume all available disk space”).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jones and Plone before him before the effective filing date of the claimed invention, to modify Jones to include the packing the database to reduce storing space of Plone, in order to obtain wherein the database is packed to reduce the storing space.  It would have been advantageous for one to utilize such a combination as reclaiming space previously consumed by deleted objects would have been obtained, as suggested by Plone.  

10.	Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 7783614 B2).

(Column 5 lines 12-25), they fail to explicitly show the allowing adding of content to the document from files of one or more document types, as recited in the claims.  However, as well-known in the state of the art, software applications for creating documents, such as word processor applications typically include functionality to paste content copied from other document types (e.g. cut/copy content from a spreadsheet and paste it into the word processor document) and accordingly it would be obvious to include this functionality in Jones in order to obtain allowing adding of content to the document from files of one or more document types. It would be obvious as including functionality well-known and typically expected to be available would ensure users are presented with functionality they typically expect when creating a document. 

In regard to claim 16, Jones discloses recognizing the identifier of the document (Column 5 lines 40-49: unique ID number is stored in the document). 
While Jones teaches adding content allowable by the software application (word processor) under which the document is created (Column 5 lines 12-25), they fail to explicitly show the recognizing or imaging notes made in the document and updating the document to comprise notes, as recited in the claims.  However, as well-known in the state of the art, software applications for creating documents, such as word processor applications typically include functionality to type any content desired by the user, including typed content that is considered a ‘note’ and accordingly it would be obvious to include this functionality in Jones in order to obtain recognizing or imaging notes made in the document and updating the document to comprise notes. It would be obvious as including functionality well-known and typically expected to be available would ensure users are presented with functionality they typically expect when creating a document.  Further, it would allow the user to add a personal message to the document that may be needed at a later time to bring context to the document. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173